Citation Nr: 9921923	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for chloracne, claimed as 
secondary to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1971, with service in the Republic of Vietnam from 
June 1969 to August 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in October 1996, March 1997 and October 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's currently demonstrated chloracne is shown 
as likely as not to have been first clinically manifested due 
to Agent Orange exposure during his period of military 
service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
chloracne is due to Agent Orange exposure which was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has one of the diseases enumerated in 38 C.F.R. § 3.309(e) 
(1998) shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307 (1998).  
Furthermore, it follows that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  However, the Board also notes that the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

The veteran contends that he demonstrated the early 
manifestations of chloracne in service.  A careful review of 
the veteran's service medical records shows that in July 
1970, the veteran presented for treatment of a rash described 
as a papular skin-colored firm lesion with "undented" top.  

Private medical evidence from Fred McQueen, Jr., M.D., 
submitted in support of the veteran's claim also indicates 
that, as early as 1978, the veteran was using Aristocort for 
his exposure to Agent Orange.  

The Board's most recent remand in October 1998 included 
directions to the RO to afford the veteran a VA examination 
in order to determine the current nature and likely etiology 
of the veteran's claimed skin disorder.  This examination was 
conducted in March 1999.  At that time, the veteran reported 
a history of chloracne diagnosed by biopsy.  It was noted 
that, although this definitive diagnosis had not been made 
until 1992, the veteran described symptoms of a similar rash 
occurring within months of his military service.  He further 
stated, however, that he did not seek medical attention at 
that time, hence no objective evidence of such symptoms was 
available.  

Physical examination of the veteran revealed a mild, flat, 
papular rash on the cheeks, bilaterally, as well as 
hyperpigmented lesions in the temporal area, bilaterally.  It 
was also noted, based on a review of his claims file, that he 
had had recurrent nodular lesions in the skin on several 
occasions.  

In conclusion, the examining physician opined that the 
findings would be consistent with chloracne.  He further 
stated that based upon review of the claims file, current 
examination and medical evidence, it was his opinion that it 
was as likely as not that the veteran had early 
manifestations of chloracne related to his exposure to Agent 
Orange while in the military, although this could not be 
definitively verified.  

Based on its review of the evidence as a whole, the Board 
finds that the veteran's chloracne was at least as likely as 
not manifested in service following his exposure to Agent 
Orange.  The Board notes that the veteran presented for 
treatment of a rash in July 1970 just prior to his return 
from the Republic of Vietnam.  Furthermore, the March 1999 VA 
examining physician clearly found the veteran's recitation of 
history credible as to the date of onset of his skin 
condition.  As such, the Board concludes, by extending the 
benefit of the doubt to the veteran, that the medical opinion 
supports the grant of service connection for chloracne.  





ORDER

Service connection for chloracne is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

